Citation Nr: 0711740	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the veteran's multiple 
service-connected disorders.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's multiple service-
connected disorders.

3.  Entitlement to service connection for a seizure disorder, 
to include as secondary to the veteran's multiple service-
connected disorders.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to the 
veteran's multiple service-connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The claims of service connection for hypertension, a seizure 
disorder, and GERD are addressed in the REMAND portion of the 
decision below and are  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that, during his July 2006 hearing, the 
veteran asserted that all of his claimed disabilities were 
incurred as secondary to his service-connected disabilities, 
specifically from medications taken for those disorders.  It 
appears from the RO's issuances, however, that 38 C.F.R. 
§ 3.310 was considered only in regard to the psychiatric and 
GERD claims.  The Board has thus amended the hypertension and 
seizure disorder claims accordingly to reflect secondary 
service connection consideration, and this matter will be 
further considered at the RO/AMC level before a final Board 
determination because these claims are being remanded, thus 
resulting in no prejudice to the veteran.


FINDING OF FACT

There is competent and probative medical evidence 
establishing that the veteran's chronic pain from multiple 
service-connected orthopedic and neurological disorders, 
afflicting the low back, both knees, both ankles, the feet, 
and the lower extremities, have caused his currently 
diagnosed psychiatric disorder, encompassing depression.


CONCLUSION OF LAW

A current psychiatric disorder, encompassing depression, was 
incurred as secondary to the veteran's multiple service-
connected disorders.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

The provisions of 38 C.F.R. § 3.310 are applicable in this 
case because the veteran  has attributed his claimed 
psychiatric disorder as secondary to chronic pain from his 
multiple service-connected disorders, as well as side effects 
from medications taken for those disorders.  The Board notes 
that the veteran's service-connected disorders currently 
encompass 17 different disabilities, including lumbosacral 
strain (40 percent disabling); right knee anterior cruciate 
ligament repair (30 percent disabling); traumatic arthritis 
of the right ankle, arthritis of the left ankle, left foot 
hallux valgus, right foot hallux valgus, hemorrhoids, a left 
inguinal hernia, right knee surgical scars, right knee 
arthritis, and degenerative joint disease of the left knee 
(all 10 percent disabling); and right index finger 
dislocation, a left orchiectomy, left knee instability, an 
enlarge prostate, a neurological abnormality of the right 
lower extremity, and a neurological abnormality of the left 
lower extremity (all zero percent disabling).

In the present case, the veteran was not diagnosed with any 
psychiatric disorders during service but has been extensively 
treated for psychiatric complaints since 2001.  His initial 
psychiatric treatment records indicate a depressive disorder, 
with questionable psychotic features and chronic pain 
syndrome.  Notably, a June 2002 VA treatment record indicates 
that the veteran "has [a] problem with being in constant 
pain which then aggravates his anger and irritability."  An 
October 2002 VA psychiatric record contains an Axis I 
diagnosis of a mood disorder due to chronic pain.

The veteran underwent a VA psychiatric examination in 
November 2002, with an examiner who reviewed his claims file.  
During the examination, the veteran prominently complained of 
constant pain and medication side effects.  Specifically, the 
back and right knee were mentioned.  The examiner rendered an 
Axis I diagnosis of major depressive disorder and concluded 
that the veteran's major depression "appears related to the 
chronic pain and limitations associated with his orthopedic 
disorder."  

In an April 2005 statement, the veteran's treating VA 
psychiatrist reported that he had been treated for chronic 
pain and depression secondary to pain since 2001.  Specific 
orthopedic disorders cited by the psychiatrist included the 
knees, back, and ankles.  The psychiatrist, who reviewed the 
"extensive" VA treatment records, opined that the veteran 
"has experienced chronic depression as a result of his 
pain" and that it was "at least as likely as not that [his] 
orthopedic conditions are the cause of his unremitting 
depression."

The Board is aware that the veteran's assertions are 
challenged to at least some extent in the report of an August 
2005 VA psychiatric examination.  This examiner reviewed the 
claims file but, significantly, did not in any way cite to 
the aforementioned favorable April 2005 statement.  The 
examiner rendered an Axis I diagnosis of probable malingering 
and depressive disorder, not otherwise specified, and noted 
that the November 2002 VA examination opinion was "very 
defensive."  The examiner further found no evidence of a 
link between the veteran's reported depression and service 
and opined that he likely had malingering symptoms from a 
2000 motor vehicle accident.  While the examiner opined that 
it was less likely than not that the veteran's depression 
"if present is service connected" and that he was 
apparently attempting to malinger the mental illness in an 
attempt to obtain additional financial compensation, she also 
noted earlier in her concluding paragraph that "[i]t may be 
that this individual is experiencing some level of depression 
secondary to chronic pain."

The Board does not question the credibility of the August 
2005 VA psychiatric examination findings.  Moreover, it is 
significant that the examination findings were based in part 
on a claims file review.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  At the same time, this opinion contains 
some internal inconsistencies, as the examiner suggested 
likely malingering and questionable depression in one section 
while rendering a diagnosis of a depressive disorder and 
suggesting the possibility of chronic pain-related depression 
in a separate portion of the report.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Clams (Court) has indicated in 
several decisions that the indefinite or speculative nature 
of a medical opinion, such as the August 2005 report, limits 
the probative value of that evidence.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed 
in terms such as "could have been" is not probative).  

By contrast, the November 2002 and April 2005 VA opinions are 
much more unambiguously phrased and support the existence of 
a direct causal relationship between chronic pain from the 
veteran's service-connected disabilities, which include 
disorders of the low back, both knees, both ankles, the feet, 
and the lower extremities, and his psychiatric disorder, 
notably including depression.  

Specifically, the November 2002 VA examination report and the 
opinion contained therein, as with the August 2005 report, is 
based on a claims file review.  Moreover, the April 2005 VA 
opinion is based at least on the veteran's extensive VA 
treatment records and, notably, was provided by a VA doctor 
who had treated him for several years.  While there exists no 
"treating physician rule" under which a veteran's regular 
treatment provider's opinion is given presumptively greater 
weight, this veteran's extensive treatment history with the 
aforementioned psychiatrist certainly heightens the probative 
value of her medical opinion.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).

Overall, the Board finds that the evidence establishes that 
it is more likely than not that the veteran's multiple 
service-connected orthopedic and neurological disorders, 
afflicting the low back, both knees, both ankles, the feet, 
and the lower extremities, have caused his currently 
diagnosed psychiatric disorder, encompassing depression.  
Accordingly, service connection is warranted for this 
disorder, and the claim is granted in full.


ORDER

Service connection for a psychiatric disorder, encompassing 
depression, is granted.


REMAND

Preliminarily, the Board notes that, at his July 2006 Travel 
Board hearing, the veteran reported current treatment at the 
Columbia VA Medical Center (VAMC) for hypertension and 
seizures.  The claims file contains recent VA prescription 
records from this facility, submitted by the veteran in 
conjunction with his hearing, but the most recent VA 
treatment records contained in the claims file date from 
December 2005.  Accordingly, further efforts to obtain such 
recent records are needed.  38 C.F.R. § 3.159(c)(2).

A review of the veteran's service medical records indicates 
elevated blood pressure on several occasions, including in 
April 1987, April 1993, and March 1994, but he has not been 
afforded a VA examination to date to determine whether his 
currently diagnosed hypertension is etiologically related to 
service.  The Board finds such an examination to be 
"necessary" under 38 U.S.C.A. § 5103A(d).

The Board also finds that an examination would be helpful to 
more clearly ascertain the nature and etiology of the 
veteran's claimed seizure disorder.  Notably, in a June 2005 
VA treatment record, a VA doctor noted that the veteran had a 
normal electroencephalogram and that his "episodes" did not 
appear to represent epilepsy but instead "represent mostly 
the heavy psychotropic medications he is using."  As noted 
above, service connection is now in effect for a psychiatric 
disorder, and further clarification is needed as the 
veteran's reported epilepsy is noted in multiple treatment 
records.  Id.

During service, the veteran was treated for several 
gastrointestinal episodes, including viral gastroenteric 
syndrome in January 1988 and gastritis in September 1993.  
While his November 2005 VA gastrointestinal examination 
report confirms a GERD diagnosis, the examiner did not 
provide an opinion as to the etiology of this disorder and, 
confusingly, stated that GERD was "not a claimed complaint" 
but "was noted in discussion with the patient."  This 
examination report is thus inadequate, particularly in light 
of the fact that the veteran has an extensive history of VA-
prescribed medications for his service-connected disorder and 
has asserted that these medications have contributed to cause 
his GERD.  Id.  

The Board further observes that the RO did not issue a 
Supplemental Statement of the Case addressing the issue of 
service connection for GERD following the November 2005 VA 
gastrointestinal examination, even though it appears that 
this examination report was associated with the claims file 
after the issuance of a December 2005 Supplemental Statement 
of the Case.  This constitutes a procedural defect requiring 
correction.  38 C.F.R. §§ 19.9, 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The Columbia VAMC should be 
contacted, and all records dated since 
December 2005 should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
files.  If the search for such records 
has negative results, documentation to 
that effect should be included in the 
claims files.

2.  Then, the veteran should be afforded 
a VA general medical examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
hypertension, seizure disorder, and GERD.  
The veteran's claims files should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the claims files in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims files and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each of the 
veteran's three claimed disorders.  For 
each diagnosed disorder, the examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is (1) 
etiologically related to service, or (2) 
caused or permanently worsened by one or 
more of the veteran's multiple service-
connected disorders, including 
medications taken for those disorders.

In terms of the requested opinions, the 
examiner is reminded that the veteran's 
service-connected disorders presently 
include a psychiatric disorder, 
lumbosacral strain, right knee anterior 
cruciate ligament repair, traumatic 
arthritis of the right ankle, arthritis 
of the left ankle, left foot hallux 
valgus, right foot hallux valgus, 
hemorrhoids, a left inguinal hernia, 
right knee surgical scars, right knee 
arthritis, degenerative joint disease of 
the left knee, right index finger 
dislocation, a left orchiectomy, left 
knee instability, an enlarge prostate, a 
neurological abnormality of the right 
lower extremity, and a neurological 
abnormality of the left lower extremity.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
service connection for hypertension, a 
seizure disorder, and GERD, all to 
include as secondary to his service-
connected disorders,  should be 
readjudicated.  If the determination of 
any of these claims remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


